                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     ROBERT HEATH, ET AL.,                              Case No. 15-cv-01824-BLF
                                   8                    Plaintiffs,                         ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART UNOPPOSED
                                   9             v.                                         ADMINISTRATIVE MOTIONS TO
                                                                                            SEAL WITHOUT PREJUDICE
                                  10     GOOGLE LLC,
                                                                                            [Re: ECF 406, 409]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are two unopposed administrative motions to file under seal portions of

                                  14   Defendant’s summary judgment motion and Plaintiff’s opposition thereto. ECF 406, 409. For the

                                  15   reasons stated below, the motion at ECF 406 is GRANTED IN PART AND DENIED IN PART,

                                  16   and the motion at ECF 409 is GRANTED.

                                  17     I.   LEGAL STANDARD

                                  18          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  19   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  20   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  21   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  22   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  23   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  24   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  25   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  26   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  27   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                  28          However, “while protecting the public’s interest in access to the courts, we must remain
                                   1   mindful of the parties’ right to access those same courts upon terms which will not unduly harm

                                   2   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   3   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   4   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   5   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   6   for access to court records attached only to non-dispositive motions because those documents are

                                   7   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   8   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   9   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                  10   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  11   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  12   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by
Northern District of California
 United States District Court




                                  13   specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co.,

                                  14   966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during discovery

                                  15   may reflect the court’s previous determination that good cause exists to keep the documents

                                  16   sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows the parties

                                  17   to designate confidential documents does not provide sufficient judicial scrutiny to determine

                                  18   whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference

                                  19   to a stipulation or protective order that allows a party to designate certain documents as

                                  20   confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  21          In addition to making particularized showings of good cause, parties moving to seal

                                  22   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  23   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  24   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  25   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  26   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  27   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  28   material” which “lists in table format each document or portion thereof that is sought to be
                                                                                          2
                                   1   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by

                                   2   highlighting or other clear method, the portions of the document that have been omitted from the

                                   3   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   4   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   5   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   6    II.     DISCUSSION
                                   7            The Court has reviewed Defendant’s and Plaintiff’s sealing motions and the declarations of

                                   8   the designating parties submitted in support. The Court finds that the parties have articulated

                                   9   compelling reasons to seal certain portions of the submitted documents. The Court’s rulings on

                                  10   the sealing requests are set forth in the tables below.

                                  11          A.     ECF 406
                                        ECF           Document to be             Result                            Reasoning
                                  12
Northern District of California




                                         No.              Sealed:
 United States District Court




                                  13    406-4      Portions of Google’s     GRANTED as           All redacted portions except those citing the
                                        (407)      Motion for Summary       to redacted          Heath deposition reference sealable material
                                  14               Judgment                 portions,            in the below exhibits and are thus sealable.
                                                                            except those         Because the redacted portions of the
                                  15                                        citing Heath         document may be sealed, no further action is
                                                                            deposition.          required.
                                  16

                                  17                                        DENIED as to         The request is denied as to the redacted
                                                                            redacted             portions citing the Heath deposition because
                                  18                                        portions citing      Plaintiff, the designating party, has not filed
                                                                                                 a declaration in support of the sealing. Civ.
                                                                            the Heath            L.R. 79-5(e).
                                  19                                        deposition.
                                  20                                                             Google is ORDERED to file a version of this
                                                                                                 document with the Heath deposition cites
                                  21                                                             unredacted in the public record no earlier
                                                                                                 than 4 days and no later than 10 days from
                                  22                                                             the date of this order.
                                        406-6      Portions of              GRANTED as           There are compelling reasons to seal the
                                  23   (407-1)     Declaration of Brian     to redacted          redacted portions because they contain
                                                   Ong In Support of        portions.            highly confidential and sensitive information
                                  24               Google’s Motion to                            relating to Google’s strategies and techniques
                                                   for Summary                                   for interviewing candidates, the release of
                                  25               Judgment (“Ong                                which could harm Google. Mot. at 3, ECF
                                                   Decl.”)                                       406; Ong. Decl. ¶¶ 4, 7, ECF 406-1; see ECF
                                  26                                                             105; ECF 198; ECF 253; ECF 298.

                                  27                                                             Because Google has filed a redacted version
                                                                                                 of this document on the docket, no further
                                  28                                                             action is required.

                                                                                          3
                                        406-6    Ong Decl. Ex. 1        GRANTED as    There are compelling reasons to seal the
                                   1   (407-1)   (gHire dossier)        to entire     gHire dossier because it contains
                                                                        document.     competitively sensitive information, and
                                   2                                                  disclosure of the dossier could compromise
                                                                                      the objectivity of interviewers’ assessments.
                                   3                                                  Ong. Decl. ¶ 4. Similar documents were
                                                                                      previously filed under seal pursuant to Court
                                   4                                                  order. ECF 253.
                                   5                                                  Because the entirety of the document may be
                                                                                      sealed, no further action is required.
                                   6    406-8    Portions of            DENIED.       Google includes this document in its
                                       (407-2)   Declaration of                       proposed order, but the document contains
                                   7             Elizabeth Falcone In                 no redactions.
                                                 Support of Google’s
                                   8             Motion for Summary                   Because the entirety of the document was
                                                 Judgment (“Falcone                   filed in the public record, no further action is
                                   9             Decl.”)                              required.
                                        406-8    Falcone Decl. Ex. 1    DENIED.       The request is denied because Plaintiff, the
                                  10   (407-2)   (Heath deposition                    designating party, has not filed a declaration
                                                 excerpts)                            in support of the sealing. Civ. L.R. 79-5(e).
                                  11
                                                                                      Google is ORDERED to file a version of this
                                  12                                                  document in the public record no earlier than
Northern District of California
 United States District Court




                                                                                      4 days and no later than 10 days from the
                                  13                                                  date of this order.
                                        406-8    Falcone Decl. Ex. 2    GRANTED as    There are compelling reasons to seal the
                                  14   (407-2)   (Ong deposition        to entire     entire excerpt because it contains highly
                                                 excerpts)              document.     confidential and sensitive information
                                  15                                                  relating to Google’s strategies and techniques
                                                                                      for training interviewers and interviewing
                                  16                                                  candidates, the release of which could harm
                                                                                      Google. Mot. at 3; Ong. Decl. ¶¶ 3(c), 5–7.
                                  17
                                                                                      Because the entirety of the document may be
                                  18                                                  sealed, no further action is required.
                                        406-8    Falcone Decl. Ex. 3    GRANTED as    There are compelling reasons to seal the
                                  19   (407-2)   (Chun deposition       to entire     entire excerpt because it contains highly
                                                 excerpts)              document.     confidential and sensitive information
                                  20                                                  relating to Google’s strategies and techniques
                                                                                      for interviewing candidates, as well as
                                  21                                                  confidential gHire dossier documents, the
                                                                                      release of which could harm Google. Mot. at
                                  22                                                  3; Ong. Decl. ¶¶ 3(a), 5–7.
                                  23                                                  Because the entirety of the document may be
                                                                                      sealed, no further action is required.
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  4
                                        406-8        Falcone Decl. Ex. 4      GRANTED as      There are compelling reasons to seal the
                                   1   (407-2)       (Tang deposition         to entire       entire excerpt because it contains highly
                                                     excerpts)                document.       confidential and sensitive information
                                   2                                                          relating to Google’s strategies and techniques
                                                                                              for interviewing candidates, as well as
                                   3                                                          confidential gHire dossier documents, the
                                                                                              release of which could harm Google. Mot. at
                                   4                                                          3; Ong. Decl. ¶¶ 3(b), 5–7.
                                   5                                                          Because the entirety of the document may be
                                                                                              sealed, no further action is required.
                                   6

                                   7
                                                B.     ECF 409
                                   8
                                       ECF              Document to be           Result                        Reasoning
                                   9
                                       No.                   Sealed:
                                  10    409-3        Plaintiff’s Opposition   GRANTED as      References sealable material in below
                                        (408)        to Motion for            to redacted     exhibits.
                                  11                 Summary Judgment         portions.
                                                                                              Because the redacted portions of the
                                  12                                                          document may be sealed, no further action is
Northern District of California




                                                                                              required.
 United States District Court




                                  13    409-5        Exhibit A to             GRANTED as      There are compelling reasons to seal the
                                       (408-3)       Declaration of Dow       to entire       entire excerpt because it contains highly
                                  14                 W. Patten                document.       confidential and sensitive information
                                                     (Frank Tang                              relating to Google’s strategies and techniques
                                  15                 Deposition Excerpts)                     for interviewing candidates, release of which
                                                                                              could harm Google. Ong Decl. ISO Pl. Mot.
                                  16                                                          ¶¶ 3(a), 5–6, ECF 410.

                                  17                                                          Because the entirety of the document may be
                                                                                              sealed, no further action is required.
                                  18    409-6        Exhibit B to             GRANTED as      There are compelling reasons to seal the
                                       (408-4)       Declaration of Dow       to entire       documents because they contain highly
                                  19                 W. Patten                documents.      confidential and sensitive information
                                                     (Documents Produced                      relating to Google’s strategies and techniques
                                  20                 by Google)                               for interviewing candidates, release of which
                                                                                              could harm Google. Ong Pl. Decl. ¶¶ 3(b),
                                  21                                                          5–6.

                                  22                                                          Because the entirety of the documents may
                                                                                              be sealed, no further action is required.
                                  23    409-7        Exhibit E to             GRANTED as      There are compelling reasons to seal the
                                       (408-7)       Declaration of Dow       to entire       entire excerpt because it contains highly
                                  24                 W. Patten                document.       confidential and sensitive information
                                                     (Ong 30(b)(6)                            relating to Google’s strategies and techniques
                                  25                 Deposition Excerpts)                     for training interviewers and interviewing
                                                                                              candidates, the release of which could harm
                                  26                                                          Google. Ong. Pl. Decl. ¶¶ 3(c), 5–6.

                                  27                                                          Because the entirety of the document may be
                                                                                              sealed, no further action is required.
                                  28
                                                                                          5
                                   1

                                   2   III.    ORDER
                                   3           For the foregoing reasons, the sealing motion at ECF 406 is GRANTED IN PART AND

                                   4   DENIED IN PART, and the sealing motion at ECF 409 is GRANTED.

                                   5           Google must file redacted versions of its summary judgment motion and the Heath

                                   6   Declaration into the public record no earlier than 4 days and no later than 10 days from the filing

                                   7   of this order.

                                   8           IT IS SO ORDERED.

                                   9

                                  10   Dated: December 7, 2018

                                  11                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  12                                                   United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        6
